Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 1 of 11 PageID #: 12656




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

   SWIVEL RENTAL & SUPPLY,                       CIVIL ACTION NO. 6:18-1141
    LLC

   VERSUS                                        JUDGE JUNEAU

   PETRO PULL LLC, ET AL.                        MAGISTRATE JUDGE
                                                 WHITEHURST

                                RULING AND ORDER

         Pending before the undersigned is the Motion to Disqualify Counsel [Doc.

   148] filed by defendants Petro Pull, LLC, Bacchus Lifting, LLC, Bowls Slips &

   Grips, LLC d/b/a BS&G Rentals, LLC, Dow Drobish, and Jason Bellard

   (“collectively, “defendants”). The motion is opposed by the plaintiff, Swivel Rental

   & Supply, LLC. [Doc. 162], and defendants filed a reply brief [Doc. 174]. For the

   following reasons, the motion is DENIED.

                 FACTUAL AND PROCEDURAL BACKGROUND

         This patent infringement lawsuit was filed by Swivel Rental against

   defendants for alleged patent infringement of two of Swivel Rental’s patents: (1)

   U.S. Patent No.9,650,841 (“the ‘841 Patent”), and (2) U.S. Patent No. 9,938,778

   (“the ‘778 Patent”), both relating to a device designed and used by Swivel Rental as

   a Support Apparatus for Supporting Down Hole Rotary Tools. Both patents pertain

   to surface equipment that can be used to support a device called a power swivel and

                                           1
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 2 of 11 PageID #: 12657




   associated downhole rotary tools deployed within oil and gas wells. Generally, the

   surface assembly at issue can be used to perform rig-less plugging and abandonment

   (“P&A”) operations.

         Prior to the initiation of this lawsuit, defendant Petro Pull, plaintiff, and a third

   party formed a cooperative venture to provide such rig-less P&A services to third

   party customers. Pursuant to this venture, Petro Pull provided trolley baskets

   equipped with a horizontally-translatable table having rollers, the plaintiff supplied

   power swivels and associated supporting swivel stand structures, and the third party

   supplied downhole cutting tools. Plaintiff’s power swivel and supportive structures

   were mounted on Petro Pull’s basket/trolley system, thereby allowing the power

   swivel and supportive structure to move laterally or horizontally on Petro Pull’s

   translatable table of the trolley system.

         After the parties ceased working together, Bacchus Lifting had its own

   distinctive swivel stand built. The Bacchus Lifting swivel stand can be mounted on

   Petro Pull’s laterally movable table.       It is this combination of components –

   generally, the swivel stand provided by Bacchus Lifting and the underlying trolley

   system provided by Petro Pull -- that plaintiff contends infringe certain claims of the

   subject patents.

         It is undisputed that from 2015 to 2017, on behalf of Swivel Rental & Supply,

   LLC, Seth Nehrbass and members and/or associates of the law firm Garvey, Smith

                                               2
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 3 of 11 PageID #: 12658




   & Nehrbass prepared and prosecuted the ‘841 and ‘778 Patents before the U.S.

   Patent and Trademark Office. As patent prosecution counsel, Mr. Nehrbass was no

   doubt privy to certain confidences regarding the prosecution of the ‘841 and ‘778

   Patents and the strategy for their enforcement, and was in communication with the

   inventor, Douglas Burns. Doug Burns was deposed on September 17, 2020, and at

   the time of his deposition, he declined to answer certain questions regarding the

   patents on grounds that Mr. Nehrbass would be the person to answer those questions.

   Based on the foregoing, defendants argue that Mr. Nehrbass is a critical fact witness

   in this matter and indeed may be the only witness who can testify regarding certain

   important facts. Defendants also argue that it was recently disclosed in discovery

   that Mr. Nehrbass is currently representing Swivel Rental before the US Patent

   office in connection with technology that, defendants argue, could be used to

   compete with defendants. It appears that the instant motion was filed so that

   defendants can depose Mr. Nehrbass and/or call him as a witness at trial.

         Swivel Rental argues that Mr. Nehrbass is not a necessary witness, and any

   testimony from Mr. Nehrbass regarding the prosecution of the asserted patents is not

   relevant to the issues before the Court.

                                 LAW AND ANALYSIS

          “The proscription against an attorney serving as both an advocate and a

   witness in the same litigation is a long-standing ethical rule.” McNeil v. Sullivan,

                                              3
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 4 of 11 PageID #: 12659




   2020 WL 7342397, at *1 (M.D. La. Dec. 14, 2020), citing Jackson v. Adcock, No.

   03-3369, 2004 WL 1661199, at *2 (E.D. La. July 22, 2004) and FDIC v. U.S. Fire

   Ins. Co., 50 F.3d 1304, 1311 (5th Cir. 1995). According to the Fifth Circuit Court

   of Appeals, “disqualification cases are governed by state and national ethical

   standards adopted by the Court.” Nguyen v. La. State Bd. of Cosmetology¸ No. 14-

   80, 2014 WL 6801797, at *1 (M.D. La. Dec. 2, 2014), quoting FDIC, 50 F.3d at

   1311-12. A motion to disqualify is a substantive motion that affects the rights of

   parties; analysis of the motion is therefore subject to the standards that have

   developed under federal precedents. In re American Airlines, Inc., 972 F.2d 605,

   610 (5th Cir. 1992). Attorneys practicing before this Court are subject to the Rules

   of Professional Conduct of the Louisiana State Bar Association, because these are

   the professional standards that have been adopted by our Local Rules.1 L.R. 83.2.10.

   Nevertheless, as the Fifth Circuit has explained, “how these rules are to be applied

   are questions of federal law.” In re American Airlines, Inc., 972 F.2d at 610

   (emphasis added). Furthermore, the Local Rules and the Rules of Professional

   Conduct are not the “sole authorit[ies] governing a motion to disqualify.” Id., citing

   In re Dresser Industries, Inc., 972 F.2d 540, 543 (5th Cir. 1992). Courts also

   1
       See Local Rule 83.2.4, which states:

            This court hereby adopts the Rules of Professional Conduct of the Louisiana State
            Bar Association, as hereafter may be amended from time to time by the Louisiana
            Supreme Court, except as otherwise provided by a specific rule of the courts.


                                                  4
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 5 of 11 PageID #: 12660




   consider the ABA's Model Rules of Professional Conduct and the ABA's Model

   Code of Professional Responsibility.2 Parker v. Rowan Companies, Inc., 2003 WL

   22852218, at *2 (E.D. La. Nov. 25, 2003) (J. Vance), citing Horaist v. Doctor's

   Hospital of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001). Additionally, “[a] Court

   must take into account not only the various ethical precepts adopted by the

   profession but also the societal interests at stake.” F.D.I.C. v. U.S. Fire Ins. Co., 50

   F.3d 1304, 1314 (5th Cir. 1995).

          The party seeking disqualification bears the burden of proving a conflict. See

   United States v. DeCay, 406 F. Supp. 2d 679, 683–84 (E.D. La. 2005), citing

   Babineaux, 2005 WL 711604, *2; Parker v. Rowan Companies, Inc., 2003 WL

   22208569, *8 (E.D.La. Sept.23, 2003); Cramer v. Sabine Transp. Co., 141

   F.Supp.2d 727, 730 (S.D.Tex.2001).              Moreover, “[a] disqualification inquiry,

   particularly when instigated by an opponent, presents a palpable risk of unfairly

   denying a party the counsel of his choosing. Therefore, notwithstanding the

   fundamental importance of safeguarding popular confidence in the integrity of the

   legal system, attorney disqualification ... is a sanction that must not be imposed

   cavalierly.” F.D.I.C. v. U.S. Fire Ins. Co., 50 F.3d 1304, 1316 (5th Cir.1995).


   2
    The Fifth Circuit has noted that the Louisiana Rules of Professional Conduct are identical to the
   ABA's Model Rules of Professional Conduct in all relevant aspects. See La. Rev. Stat. tit. 37,
   ch. 4, art. XVI, cited in Horaist v. Doctor's Hosp. of Opelousas, 255 F.3d 261, 266 (5th Cir.
   2001).



                                                  5
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 6 of 11 PageID #: 12661




         According to Rule 3.7 of the Louisiana Rules of Professional Conduct:

         (a) A lawyer shall not act as advocate at a trial in which the lawyer is
         likely to be a necessary witness unless:
                (1) the testimony relates to an uncontested issue;
                (2) the testimony relates to the nature and value of legal
         services rendered in the case; or
                (3) disqualification of the lawyer would work substantial
         hardship on the client.

         Here, defendants seek Nehrbass’s disqualification as plaintiff’s counsel

   because, according to defendants, Nehrbass is a material witness subject to being

   deposed and/or testifying at trial. In support of their argument that Nehrbass is a

   material witness, the defendants argue that when they took the deposition of Douglas

   Burns, they “believed that Mr. Burns, as member/owner of Swivel and the inventor

   of the patents sought to be enforced, would have detailed and specific information

   pertinent to the research, development, design, and engineering of the subject

   innovations to enable [d]efendants to properly respond to the infringement

   allegations levied against them.” They further argue that they “believed that Mr.

   Burns would have pertinent and specific information and details pertaining to the

   prosecution of [p]laintiff’s patents such that [d]efendants could distinguish their own

   innovation and prepare their defense.” Despite their beliefs, defendants argue that

   “Mr. Burns had little to no information; rather, Mr. Burns squarely identified Seth

   Nehrbass as the witness most knowledgeable and able to provide the information

   requested.” Defendants argue that the information being sought relates to the patent

                                            6
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 7 of 11 PageID #: 12662




   prosecution, including but not limited to, the discussions between Mr. Nehrbass and

   the patent examiner that resulted in the patents being granted.

          Plaintiff argues that any testimony from Mr. Nehrbass regarding the

   prosecution of the asserted patents is not relevant to the issues before the Court,

   because the Court has already construed the meaning of the disputed claim terms in

   its Claim Construction Order [Doc. 71]. In that Order, this Court noted that “[n]o

   party sponsored or relied on extrinsic evidence in this case” [Doc. 71, p. 5]. Plaintiff

   further argues that the defendants have themselves acknowledged that extrinsic

   evidence was not necessary to determine to the meaning of the claims.3 Therefore,

   plaintiff argues that Mr. Nehrbass’s purported testimony is not relevant. It is

   axiomatic that when the intrinsic evidence of a patent record unambiguously

   describes the scope of the patented invention, reliance on any extrinsic evidence is

   improper. Vitronics Corporation v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed.

   Cir. 1996) (“In most situations, an analysis of the intrinsic evidence alone will

   resolve any ambiguity in a disputed claim term. In such circumstances, it is improper

   to rely on extrinsic evidence.”).

          After a review of the arguments of the parties and the governing

   jurisprudence, the undersigned finds that to the extent the defendants are seeking to


   3 See defendants’ Claim Construction Brief, wherein the defendants argued: “In the present case,
   the Court need only look at intrinsic evidence to properly construe the claims at issue.” (Doc. 57,
   p. 12).

                                                  7
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 8 of 11 PageID #: 12663




   disqualify Mr. Nehbrass in order that he might testify as to the prosecution of the

   patents at issue in this litigation, such testimony is untimely given that the claims

   have already been construed as requested by the parties in this matter, and in any

   event, any evidence that would be adduced from Mr. Nehrbass would be extrinsic

   evidence that both sides rejected during the claim construction process. For this

   reason, the undersigned finds that the sought-after testimony is not contested in the

   instant matter under Rule 3.7(a)(1), inasmuch as it relates to matters (construction

   of the claims) that have already been decided by the Court.

         The instant motion is also untimely because claim construction discovery

   ended approximately one year ago, and the current motion was filed eleven months

   after defendants filed their claim construction brief. Most of the Markman briefing

   in this case was filed in 2019 and the Court held a full claim construction hearing

   over a year ago. Any testimony regarding claim construction at this point –

   approximately one month before trial -- would be of dubious value.

         The Court is aware of defendant Petro Pull’s assertion of the defense of

   inequitable conduct. In its Answer, Counterclaims, and Affirmative Defenses to the

   Complaint, Petro Pull asserts as affirmative defense number 12 that some or all of

   the ‘841 and ‘778 Patent claims are unenforceable due to Swivel’s inequitable

   conduct/unclean hands. Additionally, in the first counterclaim cause of action, Petro

   Pull asserts that the ‘841 and ‘778 Patents are invalid for this reason.

                                           8
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 9 of 11 PageID #: 12664




   Notwithstanding this claim, the undersigned was unable to glean from the record

   what specific facts Petro Pull asserts in support of the claim, which is, in essence, a

   claim for fraud that must be pled with specificity. See, e.g., Reaux Med. Indus., LLC

   v. Stryker Corp., 2010 WL 1507656, at *2 (N.D. Tex. Mar. 15, 2010), report and

   recommendation adopted, 2010 WL 1531321 (N.D. Tex. Apr. 14, 2010) Exergen

   Corp. v. Wal–Mart Stores, Inc., 575 F.3d 1312, 1326 (Fed.Cir.2009).              “The

   circumstances in Rule 9(b) must be pleaded in detail -- this means identification of

   the “who, what, when, where, and how” of the material misrepresentation or

   omission committed before the PTO.” See Exergen, 575 F.3d at 1327.

         Notably, specific facts to support the allegation of inequitable conduct are not

   contained within the briefing on the instant motion. In their motion, the defendants

   set forth specific questions that they asked Mr. Burns, which they allege he was

   unable to answer. Defendants focus on these unanswered questions as support for

   their need for Mr. Nehrbass to testify as a witness. However, these questions relate

   to issues of claim construction, not improper conduct and/or fraud in the application

   process for the patents themselves. As far as the undersigned can tell, none of the

   questions posed to Mr. Burns addressed any facts related to fraud and/or improper

   conduct in the presentation of the patent to the Patent Office.

         Finally, and perhaps most importantly, the undersigned finds that

   disqualification of Mr. Nehrbass at this time would result in substantial hardship to

                                            9
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 10 of 11 PageID #:
                                 12665



 Swivel Rental. The trial date in this case has already been continued twice because

 of the COVID-19 pandemic. Discovery has closed and the trial date is quickly

 approaching. While the defendants argue that they did not appreciate the scope of

 the potential information Mr. Nehrbass might provide and the importance of that

 information until September/October 2020, Mr. Nehrbass’s name was on the face of

 the patent and the pleadings in this matter from the date the initial complaint was

 filed. Therefore, any concerns about Mr. Nehrbass, and whether he could potentially

 be a material witness in this case, were known to defendants from the beginning of

 the litigation. The defendants did not seek to remove Mr. Nehrbass until November

 2020 – more than two years after the lawsuit was filed -- and any removal of Mr.

 Nehrbass and/or his firm from representing Swivel Rental in this matter at this time

 would impose undue hardship on Swivel Rental, as Mr. Nehrbass and his partner,

 Fabian Martin Nehrbass, are the only patent attorneys representing Swivel Rental in

 this litigation.

        Therefore, after consideration of the arguments of the parties, and based upon

 this Court’s analysis of the Louisiana Rules of Professional Conduct, the local rules

 of this Court, the ABA's Model Rules of Professional Conduct, as well as the societal

 interests at stake, the undersigned concludes that the plaintiff has not carried its

 burden in this case of showing that Mr. Nehrbass is a material witness at this stage




                                         10
Case 6:18-cv-01141-MJJ-CBW Document 282 Filed 03/08/21 Page 11 of 11 PageID #:
                                 12666



 of the litigation, and further fail to contravene the plaintiff’s argument that it would

 suffer a substantial hardship were the instant motion granted.

       For the foregoing reasons, IT IS ORDERED that the Motion to Disqualify

 Counsel [Doc. 148] filed by defendants Petro Pull, LLC, Bacchus Lifting, LLC,

 Bowls Slips & Grips, LLC d/b/a BS&G Rentals, LLC, Dow Drobish, and Jason

 Bellard [Doc. 148] is DENIED.


       THUS DONE AND SIGNED this 8th day of March, 2021 at Lafayette,

 Louisiana.




                                          11
